Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.    The RCE filed on September 08, 2021 has been received and made of record. In response to Final Office Action mailed on July 08, 2021 and Advisory Action sent on September 07, 2021 applicants amended independent claims 1, 9, 17, and dependent claims 2-5, 10-13, and 19. Dependent claims 6-8, 14-16, 18, and 20 are maintained. NO Claim has been added or cancelled after the Final Office Action. Therefore, claims 1-20 are pending for consideration.
Response to Arguments

3.    Applicants’ arguments in "Remarks” filed on August 20, 2021 with respect to independent claims 1, 9, and 17 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendments.

4.	Applicants amended the claim limitations, “receiver”, “interference mitigation element” to “receiver circuit” and interference mitigation circuit” respectively. Therefore, the claim limitations are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 1-3, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0102017 A1) (herein after KIM) in view of Goudarzi(US 2017/0192605 A1).

Regarding claim 9, KIM teaches an input device(display device having touch sensor, Para-2) comprising:
 
a sensor electrode(plurality of sensing electrode 120 or plurality of driving electrodes 130, fig.1); and

a processing system(MPU 226, fig.3, Para-78; processor, Para-85; driving circuit 20, fig.1, Para-44) comprising:

a sensor driver(touch driver 200, fig.1)communicatively coupled to the sensor electrode, the sensor driver comprising:
circuit(touch driver 200, fig.1) configured to acquire a resulting signal(sensing signal) from the sensor electrode(Para-66); and

an interference mitigation circuit(compensation signal supplier 230 within driver circuit 20, fig.4, Para-108; compensation circuit 412, fig.8, Para-122) communicatively coupled with the receiver circuit(Para-108), the interference mitigation circuit configured to:

receive interference data(Para-67, 88, 90), wherein the interference data is display data(Para 88-91, 115; Para 123: the compensation signal generator 4122 may calculate or extract a display noise corresponding to the representative value of each frame data from a formula, a rule, and/or a graph, which may be previously stored, or may extract a display noise from noise information previously stored corresponding to the respective representative values, so that a display noise of each frame can be predicted);

generate an interference estimate from the interference data (predicted display noise; Para-123/124) [and a transfer function]; and

communicate the interference estimate to the receiver circuit, 

circuit receives the resulting signal and removes the noise therefrom at the receiver circuit according to the interference estimate(Para 123-125).

Nevertheless, KIM is not found to teach expressly the input device, wherein the resulting signal comprises a noise and a signal indicative of presence of an input object; and wherein the interference mitigation circuit configured to generate a transfer function.

However, Goudarzi teaches an electronic device, 

wherein the resulting signal comprises noise and a signal indicative of presence of an input object(Para-49: the resulting signals include effects of the transmitter signals, any input object in the sensing region, and any noise, such as thermal noise and common mode noise.  In other words, measurements of the resulting signals are affected by input objects in the sensing region, the value of the transmitter signals transmitted, and any 
noise in the sensing region); and 

wherein the interference mitigation circuit(processing system 110, determination module 150, sensor module 160, fig.1, Para-36) configured to generate a transfer function(first estimate, step 307, 309, fig.3, Para 54-56)(no definition or effect of “transfer function” is given in the claim. Therefore, “first estimate” is regarded as “transfer function”);
circuit(processing system 110, determination module 150, sensor module 160, fig.1, Para-36)  configured to:
 
receive interference data(noise); and
generate an interference estimate(second estimate, step 311, Para-56) from the interference data(common mode noise) and a transfer function(first estimate). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of Goudarzi to include the feature in order to provide an electronic device capable of performing automated processing of transcapacitive image in order to obtain positional information without adjusting noise based on degree of variability.

Regarding claim 10, KIM as modified by Goudarzi teaches the input device of claim 9, wherein the interference mitigation circuit(compensation circuit 412, compensational signal generator 4122, fig.8, Para-122; timing controller 410, fig.7, Para-118, KIM) is configured to be coupled to a display driver(display driver 400, fig.1, Para-44), and wherein the interference data is received from the display driver(Para 88-91, 115, 123,125,  KIM).
claim 11, KIM as modified by Goudarzi teaches the input device of claim 10, wherein the interference mitigation circuit is configured to be coupled to a source driver of the display driver, and the display data is a subpixel data signal received from the source driver(Para 88-91, 115, 123, 125, KIM).

Claim 1 is rejected for the same reason as mentioned in the rejection of claim 9, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology.

Claim 2 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations.

Claim 3 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitations. 

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 9, since both claims recite identical claim limitations in different formats.

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations in different formats.

9.	Claims 4-7, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0102017 A1) in view of Goudarzi(US 2017/0192605 A1) and further in view of Karpin et al.(US 2014/0015768 A1)(herein after Karpin).

Regarding claim 12, KIM as modified by Goudarzi teaches the input device of claim 9, wherein the interference mitigation circuit is configured to receive the interference data and generate the interference estimate(predicted display noise, Para-123/124, KIM; second estimate, Goudarzi) .

Nevertheless, KIM as modified by Goudarzi is not found to teach expressly the input device, wherein the interference mitigation circuit comprises an adaptive filter.

However, Karpin teaches an electronic system, wherein the interference mitigation circuit comprises an adaptive filter (dynamic filtering, Para-23, 24, 27-28) configured to receive the interference data and generate the interference estimate (Para-23-24 and 27-28).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of Karpin to include the feature in order to increase accuracy of a touch detection device.

Regarding claim 13, KIM as modified by Goudarzi and Karpin teaches the input device of claim 12, wherein the adaptive filter is further configured to receive sensor data corresponding to the resulting signal from the receiver circuit and the interference estimate is further generated based on the sensor data(Para-23, 24, 27, and 28, Karpin).

Regarding claim 14, KIM as modified by Goudarzi and Karpin teaches the input device of claim 13, wherein the adaptive filter is a finite impulse response structure(Para-27, Karpin).

Regarding claim 15, KIM as modified by Goudarzi and Karpin teaches the input device of claim 14, wherein the finite impulse response structure comprises filter coefficients (linear/non-linear weighting, Karpin), and wherein the filter coefficients are adjusted based on the sensor data(Para-24, Karpin).

Claim 4 is rejected for the same reason as mentioned in the rejection of claim 12, since both claims recite identical claim limitations. 


Claim 5 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations. 

Claim 6 is rejected for the same reason as mentioned in the rejection of claim 14, since both claims recite identical claim limitations.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations.  

Claim 19 is rejected for the same reason as mentioned in the rejection of claims 12 and 13, since claim 19 recites identical claim limitations, in combination, of claims 12 and 13 in different formats.
 
Claim 20 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations.
Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0102017 A1) in view of Goudarzi(US 2017/0192605 A1) and further in view of Bayramoglu(US 2016/0188034 A1).

Regarding claim 16, KIM as modified by Goudarzi is not found to teach expressly the input device of claim 9, wherein the transfer function corresponds to one or more circuit characteristics selected from the group consisting of a source driver of a display driver, a data line of a display panel, a reference electrode of the display panel, and the sensor electrode.

However, Bayramoglu teaches a touch detecting panel, wherein the transfer function corresponds to one or more circuit characteristics selected from the group consisting of a source driver of a display driver, a data line of a display panel, a reference electrode of the display panel, and the sensor electrode(Para-36).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of Bayramoglu to include the feature in order to provide a panel wherein frequency of an input signal is changed to find filter 

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 16, since both claims recite identical claim limitations in different formats.

Examiner Note
10. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692